Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that Supreme Court properly granted the motion of defendant Roger Billig, M.D., for summary judgment dismissing the complaint against him, for reasons stated in the decision at Supreme Court. The court erred, however, in granting the motion of defendant Peter Albert, M.D., to dismiss the complaint against him. Factual issues exist whether plaintiff’s alleged appointment with Albert on March 7,1983, constituted continuous treatment and, thus, whether the action was timely commenced against him (see, CPLR 214-a). Therefore, we modify the order by denying the motion of Albert and reinstating the complaint against him. (Appeal from Order of Supreme Court, Richmond County, Sangiorgio, J.—Summary Judgment.) PresentPine, J. P., Fallon, Callahan, Balio and Boehm, JJ.